DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the fastening member being a zip-tie as required by claim 12 must be included in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  Regarding claim 6, line 2, “hold” should be changed to hole.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an attachment member in claims 1, 4, and 11, an adjustment member in claim 5, and a fastening member in claims 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the coverage of the second end indefinite.
Claim 5 recites the limitation "the pole support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the pole support” is intended to be “the supporting structure.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangiovani (US 2008/0053068 A1).
Regarding claim 1, Sangiovani discloses a device [101] for filtering particulate matter from exhaust gases, the device [101] comprising: a supporting structure [3] comprising an elongate support (see top bracket [3] in Figure 1); a filter sleeve [7] comprising a tubular shaft of filter material, the shaft having an open first end (see right end of fibrous blanket cylinder [7] in Figure 4), and a closed second end (see left end of fibrous blanket cylinder [7] in Figure 4 which is closed by bobbin [6]); an exterior sleeve [1, 4] comprising a tubular shaft (paragraph 0038: “cylinder”) that defines an internal cavity that is sized and proportioned to receive the filter sleeve [7], the tubular shaft (paragraph 0038: “cylinder”) having an open first end (see right end of carcass [1] in Figure 4), and a substantially closed second end (see left end of carcass [1] in Figure 4 which is substantially closed by capsule [4] and screen [5] or paragraph 0038: “distal end of the cylinder”), the substantially closed second end having a hole (paragraph 0038: one of the “perforations”) for filtered exhaust gases to pass through; and an attachment member (see central bolt in Figure 1) that mounts the exterior sleeve [1, 4] to the supporting structure [3] (paragraphs 0037-0039, 0041, 0049, and Figures 1-2 and 4).
Regarding claim 2, Sangiovani discloses the device of claim 1, further comprising a base (paragraph 0041: “U-bolt” [3]) that supports a lower end of the elongate support (see top bracket [3] in Figure 1).  
Regarding claim 10, Sangiovani discloses the device of claim 1, wherein the exterior sleeve [1, 4] comprises a rigid or semirigid sleeve having apertures (paragraph 0038: “perforations”) formed therein (paragraph 0038 and Figures 1 and 4).
Regarding claim 13, Sangiovani discloses a method of removing particulate matter from exhaust gases [402] of an engine, the method comprising: assembling the device of claim 1; and positioning the elongate support (see top bracket [3] in Figure 1) and fixing the exterior sleeve [1, 4] in line with an exhaust pipe [401] of the engine emitting the exhaust gases [402] (paragraphs 0037, 0041, 0043, 0049, and Figures 1-2 and 4).  
Regarding claim 15, Sangiovani discloses the method of claim 13, wherein the elongate support (see top bracket [3] in Figure 1) is positioned by securing a lower end of the elongate support to a base (see vehicle of Figure 2), and placing the base (see vehicle of Figure 2) on a ground surface (ground) (paragraph 0041 and Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sangiovani as applied to claim 1 above, and further in view of WFS (AEROSTAR-FILTER MEDIA-1”X36”X120 FT WHITE-13689; hereinafter WFS).
Regarding claims 7-8, Sangiovani discloses the device of claim 1, wherein the filter sleeve [7] is fabricated from a synthetic polymer fiber (paragraph 0039).   Sangiovani does not specifically disclose the synthetic polymer fiber being polyester.  However, it would have been obvious to choose from a finite number of polymer synthetic fibers for Sangiovani’s filter sleeve, such as polyester, with a reasonable expectation of success.  Furthermore, WFS teaches a filter media fabricated from polyester, wherein the polyester is 100% non-woven polyester fiber bonded together and has an initial resistance of 0.11wg @ 300fpm.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to fabricate Sangiovani’s filter sleeve from polyester with the claimed properties because WFS teaches that this filter material creates an excellent balance of efficiency, dust-holding, resistance and integrity.    

Additional Subject Matter
Claims 3-6, 9, 11-12, and 14 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Whitaker (US 2007/0084199 A1), Aneke (US 2018/0369734 A1), and Gaylor (US 3,869,267) which all disclose a state of the art for particulate matter filtering devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746